342 S.W.3d 440 (2011)
Julie Ann DAVIS, Respondent,
v.
Hershel Benton DAVIS III, Appellant.
No. WD 73039.
Missouri Court of Appeals, Western District.
June 14, 2011.
Allen Brent Turner, Chillicothe, MO, for appellant.
Dana J. Macoubrie, Chillicothe, MO, for respondent.
Before: GARY D. WITT, P.J., and JAMES EDWARD WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Hershel Benton Davis III appeals an Amended Child Custody Modification Judgment entered by the Circuit Court of Livingston County. Davis argues that the *441 trial court erred in modifying the prior custody decree because his ex-spouse failed to show that a change in circumstances warranting modification had occurred since entry of the original decree, or that relocation of the parties' children out of state was in their best interests. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).